EXHIBIT 10.19

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (this “Guaranty”) is executed as of November 6, 2012, by
INLAND REAL ESTATE INVESTMENT CORPORATION, a Delaware corporation (“IREIC”), and
INLAND REAL ESTATE INCOME TRUST, INC., a Maryland corporation (“IREIT”), each
having an address at 2901 Butterfield Road, Oak Brook, Illinois 60523
(individually and collectively, as the context may require, “Guarantor”), for
the benefit of JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association
chartered under the laws of the United States of America, having an address at
383 Madison Avenue, New York, New York 10179 (“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Promissory Note, dated of even date herewith,
executed by the entities set forth on Schedule A attached hereto (each an
“Individual Borrower” and collectively, “Borrower”), and payable to the order of
Lender in the original principal amount of THREE MILLION THREE HUNDRED FORTY
THOUSAND FOUR HUNDRED FIFTY AND NO/100 DOLLARS ($3,340,450.00) (as the same may
hereafter be amended, restated, renewed, supplemented, replaced, extended or
otherwise modified from time to time, the “Note”), Borrower has become indebted,
and may from time to time be further indebted, to Lender with respect to a loan
(“Loan”) made pursuant to that certain Loan Agreement, of even date herewith,
between Borrower and Lender (as the same may hereinafter be amended, modified,
restated, renewed or replaced, the “Loan Agreement”);

 

WHEREAS, the Loan is secured by, among other things, the lien and security
interest of those certain mortgages and/or deeds of trust, each dated as of the
date hereof, given by Borrower to or for the benefit of Lender and encumbering
the Property (such mortgages and deeds of trust, as the same may hereafter be
amended, restated, renewed, supplemented, replaced, extended or otherwise
modified from time to time, each, a “Mortgage” and collectively, the
“Mortgages”), and is further evidenced, secured or governed by such other
instruments and documents executed in connection with the Loan (together with
the Note, the Loan Agreement and the Mortgages are hereinafter collectively
referred to as the “Loan Documents”);

 

WHEREAS, Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor unconditionally guarantees payment and performance to
Lender of the Guaranteed Obligations (as herein defined);

 

WHEREAS, IREIC is an affiliate of Borrower, and IREIC will benefit from Lender’s
making the Loan to Borrower; and

 

WHEREAS, IREIT is the owner of a direct or indirect interest in Borrower, and
IREIT will directly benefit from Lender’s making the Loan to Borrower.

 

NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower, and to
extend such additional credit as Lender may from time to time agree to extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1
NATURE AND SCOPE OF GUARANTY

 

1.1                               Guaranty of Obligation.  Guarantor hereby
irrevocably and unconditionally guarantees to Lender and its successors and
assigns the payment and performance of the Guaranteed Obligations as and when
the same shall be due and payable, whether by lapse of time, by acceleration of
maturity or otherwise.  Guarantor hereby irrevocably and unconditionally
covenants and agrees that it is liable for the Guaranteed Obligations as a
primary obligor.

 

1.2                               Definition of Guaranteed Obligations. As used
herein, the term “Guaranteed Obligations” means all obligations and liabilities
of Borrower pursuant to Section 9.3 of the Loan Agreement.

 

1.3                               Nature of Guaranty.  This Guaranty is an
irrevocable, absolute, continuing guaranty of payment and performance and not a
guaranty of collection.  This Guaranty may not be revoked by Guarantor and shall
continue to be effective with respect to any Guaranteed Obligations arising or
created after any attempted revocation by Guarantor and after (if Guarantor is a
natural person) Guarantor’s death (in which event this Guaranty shall be binding
upon Guarantor’s estate and Guarantor’s legal representatives and heirs).  The
fact that at any time or from time to time the Guaranteed Obligations may be
increased or reduced shall not release or discharge the obligation of Guarantor
to Lender with respect to the Guaranteed Obligations.  This Guaranty may be
enforced by Lender and any subsequent holder of the Note and shall not be
discharged by the assignment or negotiation of all or part of the Note.

 

1.4                               Guaranteed Obligations Not Reduced by Offset. 
The Guaranteed Obligations and the liabilities and obligations of Guarantor to
Lender hereunder, shall not be reduced, discharged or released because or by
reason of any existing or future offset, claim or defense of Borrower, or any
other party, against Lender or against payment of the Guaranteed Obligations,
whether such offset, claim or defense arises in connection with the Guaranteed
Obligations (or the transactions creating the Guaranteed Obligations) or
otherwise.

 

1.5                               Payment By Guarantor.  If all or any part of
the Guaranteed Obligations shall not be punctually paid when due, whether at
demand, maturity, acceleration or otherwise, Guarantor shall, immediately upon
demand by Lender, and without presentment, protest, notice of protest, notice of
non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity, or any other notice whatsoever, pay in lawful
money of the United States of America, the amount due on the Guaranteed
Obligations to Lender at Lender’s address as set forth herein.  Such
demand(s) may be made at any time coincident with or after the time for payment
of all or part of the Guaranteed Obligations, and may be made from time to time
with respect to the same or different items of Guaranteed Obligations.  Such
demand shall be deemed made, given and received in accordance with the notice
provisions hereof.

 

1.6                               No Duty To Pursue Others.  It shall not be
necessary for Lender (and Guarantor hereby waives any rights which Guarantor may
have to require Lender), in order to enforce the obligations of Guarantor
hereunder, first to (i) institute suit or exhaust its remedies against Borrower
or others liable on the Loan or the Guaranteed Obligations or any other person,
(ii)

 

2

--------------------------------------------------------------------------------


 

enforce Lender’s rights against any collateral which shall ever have been given
to secure the Loan, (iii) enforce Lender’s rights against any other guarantors
of the Guaranteed Obligations, (iv) join Borrower or any others liable on the
Guaranteed Obligations in any action seeking to enforce this Guaranty,
(v) exhaust any remedies available to Lender against any collateral which shall
ever have been given to secure the Loan, or (vi) resort to any other means of
obtaining payment of the Guaranteed Obligations. To the extent permitted by
applicable law, Lender shall not be required to mitigate damages or take any
other action to reduce, collect or enforce the Guaranteed Obligations.

 

1.7                               Waivers.  Guarantor agrees to the provisions
of the Loan Documents, and to the extent permitted by applicable law, hereby
waives notice of (i) any loans or advances made by Lender to Borrower,
(ii) acceptance of this Guaranty, (iii) any amendment or extension of the Note,
the Mortgages, the Loan Agreement or of any other Loan Documents, (iv) the
execution and delivery by Borrower and Lender of any other loan or credit
agreement or of Borrower’s execution and delivery of any promissory notes or
other documents arising under the Loan Documents or in connection with any
Individual Property, (v) the occurrence of any breach by Borrower or an Event of
Default, (vi) Lender’s transfer or disposition of the Guaranteed Obligations, or
any part thereof, (vii) sale or foreclosure (or posting or advertising for sale
or foreclosure) of any collateral for the Guaranteed Obligations,
(viii) protest, proof of non-payment or default by Borrower, or (ix) any other
action at any time taken or omitted by Lender, and, generally, all demands and
notices of every kind in connection with this Guaranty, the Loan Documents, any
documents or agreements evidencing, securing or relating to any of the
Guaranteed Obligations and the obligations hereby guaranteed.

 

1.8                               Payment of Expenses.  In the event that
Guarantor should breach or fail to timely perform any provisions of this
Guaranty, Guarantor shall, immediately upon demand by Lender, pay Lender all
costs and expenses (including court costs and attorneys’ fees) incurred by
Lender in the enforcement hereof or the preservation of Lender’s rights
hereunder.  The covenant contained in this Section shall survive the payment and
performance of the Guaranteed Obligations.

 

1.9                               Effect of Bankruptcy.  In the event that,
pursuant to any insolvency, bankruptcy, reorganization, receivership or other
debtor relief law, or any judgment, order or decision thereunder, Lender must
rescind or restore any payment, or any part thereof, received by Lender in
satisfaction of the Guaranteed Obligations, as set forth herein, any prior
release or discharge from the terms of this Guaranty given to Guarantor by
Lender shall be without effect, and this Guaranty shall remain in full force and
effect. It is the intention of Borrower and Guarantor that Guarantor’s
obligations hereunder shall not be discharged except by Guarantor’s performance
of such obligations and then only to the extent of such performance.

 

1.10                        Waiver of Subrogation, Reimbursement and
Contribution.  Notwithstanding anything to the contrary contained in this
Guaranty, Guarantor hereby unconditionally and irrevocably waives, releases and
abrogates any and all rights it may now or hereafter have under any agreement,
at law or in equity (including, without limitation, any law subrogating the
Guarantor to the rights of Lender), to assert any claim against or seek
contribution, indemnification or any other form of reimbursement from Borrower
or any other party liable for

 

3

--------------------------------------------------------------------------------


 

payment of any or all of the Guaranteed Obligations for any payment made by
Guarantor under or in connection with this Guaranty or otherwise.

 

1.11                        Borrower.  The term “Individual Borrower” or
“Borrower” as used herein shall include any new or successor corporation,
association, partnership (general or limited), limited liability company, joint
venture, trust, statutory trust or other individual or organization formed as a
result of any merger, reorganization, sale, transfer, devise, gift or bequest of
Borrower or any Individual Borrower or any interest in Borrower or any
Individual Borrower.

 

ARTICLE 2
EVENTS AND CIRCUMSTANCES NOT REDUCING OR
DISCHARGING GUARANTOR’S OBLIGATIONS

 

Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:

 

2.1                               Modifications.  Any renewal, extension,
increase, modification, alteration or rearrangement of all or any part of the
Guaranteed Obligations, the Note, the Mortgages, the Loan Agreement, the other
Loan Documents, or any other document, instrument, contract or understanding
between Borrower and Lender, or any other parties, pertaining to the Guaranteed
Obligations or any failure of Lender to notify Guarantor of any such action.

 

2.2                               Adjustment.  Any adjustment, indulgence,
forbearance or compromise that might be granted or given by Lender to Borrower
or any Guarantor.

 

2.3                               Condition of Borrower or Guarantor.  The
insolvency, bankruptcy, arrangement, adjustment, composition, liquidation,
disability, dissolution or lack of power of Borrower, Guarantor or any other
party at any time liable for the payment of all or part of the Guaranteed
Obligations; or any dissolution of Borrower or Guarantor, or any sale, lease or
transfer of any or all of the assets of Borrower or Guarantor, or any changes in
the shareholders, partners or members of Borrower or Guarantor; or any
reorganization of Borrower or Guarantor.

 

2.4                               Invalidity of Guaranteed Obligations.  The
invalidity, illegality or unenforceability of all or any part of the Guaranteed
Obligations, or any document or agreement executed in connection with the
Guaranteed Obligations, for any reason whatsoever, including without limitation
the fact that (i) the Guaranteed Obligations, or any part thereof, exceeds the
amount permitted by law, (ii) the act of creating the Guaranteed Obligations or
any part thereof is ultra vires, (iii) the officers or representatives executing
the Note, the Mortgages, the Loan Agreement or the other Loan Documents or
otherwise creating the Guaranteed Obligations acted in excess of their
authority, (iv) the Guaranteed Obligations violate applicable usury laws,
(v) Borrower has valid defenses, claims or offsets (whether at law, in equity or
by agreement) which render the Guaranteed Obligations wholly or partially
uncollectible from Borrower, (vi) the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations

 

4

--------------------------------------------------------------------------------


 

or executed in connection with the Guaranteed Obligations, or given to secure
the repayment of the Guaranteed Obligations) is illegal, uncollectible or
unenforceable, or (vii) the Note, the Mortgages, the Loan Agreement or any of
the other Loan Documents have been forged or otherwise are irregular or not
genuine or authentic, it being agreed that Guarantor shall, to the extent
permitted by applicable law, remain liable hereon regardless of whether Borrower
or any other person be found not liable on the Guaranteed Obligations or any
part thereof for any reason.

 

2.5                               Release of Obligors.  Any full or partial
release of the liability of Borrower on the Guaranteed Obligations, or any part
thereof, or of any co-guarantors, or any other Person now or hereafter liable,
whether directly or indirectly, jointly, severally, or jointly and severally, to
pay, perform, guarantee or assure the payment of the Guaranteed Obligations, or
any part thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement that other parties will be liable to pay or perform the Guaranteed
Obligations, or that Lender will look to other parties to pay or perform the
Guaranteed Obligations.

 

2.6                               Other Collateral.  The taking or accepting of
any other security, collateral or guaranty, or other assurance of payment, for
all or any part of the Guaranteed Obligations.

 

2.7                               Release of Collateral.  Any release,
surrender, exchange, subordination, deterioration, waste, loss or impairment
(including without limitation negligent, willful, unreasonable or unjustifiable
impairment) of any collateral, property or security at any time existing in
connection with, or assuring or securing payment of, all or any part of the
Guaranteed Obligations.

 

2.8                               Care and Diligence.  The failure of Lender or
any other party to exercise diligence or reasonable care in the preservation,
protection, enforcement, sale or other handling or treatment of all or any part
of any collateral, property or security, including but not limited to any
neglect, delay, omission, failure or refusal of Lender (i) to take or prosecute
any action for the collection of any of the Guaranteed Obligations or (ii) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (iii) to take
or prosecute any action in connection with any instrument or agreement
evidencing or securing all or any part of the Guaranteed Obligations.

 

2.9                               Unenforceability.  The fact that any
collateral, security, security interest or lien contemplated or intended to be
given, created or granted as security for the repayment of the Guaranteed
Obligations, or any part thereof, shall not be properly perfected or created, or
shall prove to be unenforceable or subordinate to any other security interest or
lien, it being recognized and agreed by Guarantor that Guarantor is not entering
into this Guaranty in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectability or value of any of the collateral for
the Guaranteed Obligations.

 

2.10                        Offset.  The Note, the Loan Agreement, the
Guaranteed Obligations and the liabilities and obligations of the Guarantor to
Lender hereunder shall not be reduced, discharged

 

5

--------------------------------------------------------------------------------


 

or released because of or by reason of any existing or future right of offset,
claim or defense of Borrower against Lender, or any other party, or against
payment of the Guaranteed Obligations, whether such right of offset, claim or
defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise.

 

2.11                        Merger.  The reorganization, merger or consolidation
of Borrower into or with any other Person.

 

2.12                        Preference.  Any payment by Borrower to Lender is
held to constitute a preference under bankruptcy laws, or for any reason Lender
is required to refund such payment or pay such amount to Borrower or someone
else.

 

2.13                        Other Actions Taken or Omitted.  Any other action
taken or omitted to be taken with respect to the Loan Documents, the Guaranteed
Obligations, or the security and collateral therefor, whether or not such action
or omission prejudices Guarantor or increases the likelihood that Guarantor will
be required to pay the Guaranteed Obligations pursuant to the terms hereof, it
is the unambiguous and unequivocal intention of Guarantor that Guarantor shall
be obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

To induce Lender to enter into the Loan Documents and extend credit to Borrower,
Guarantor represents and warrants to Lender as follows:

 

3.1                               Benefit.  Guarantor is an affiliate of
Borrower, is the owner of a direct or indirect interest in Borrower, and has
received, or will receive, direct or indirect benefit from the making of this
Guaranty with respect to the Guaranteed Obligations.

 

3.2                               Familiarity and Reliance.  Guarantor is
familiar with, and has independently reviewed books and records regarding, the
financial condition of Borrower and is familiar with the value of any and all
collateral intended to be created as security for the payment of the Note or
Guaranteed Obligations; however, Guarantor is not relying on such financial
condition or the collateral as an inducement to enter into this Guaranty.

 

3.3                               No Representation By Lender.  Neither Lender
nor any other party has made any representation, warranty or statement to
Guarantor in order to induce the Guarantor to execute this Guaranty.

 

3.4                               Guarantor’s Financial Condition.  As of the
date hereof, and after giving effect to this Guaranty and the contingent
obligation evidenced hereby, Guarantor is solvent, and has assets which, fairly
valued, exceed its obligations, liabilities (including contingent liabilities)
and debts, and has property and assets sufficient to satisfy and repay its
obligations and liabilities.

 

6

--------------------------------------------------------------------------------


 

3.5                               Legality.  The execution, delivery and
performance by Guarantor of this Guaranty and the consummation of the
transactions contemplated hereunder do not, and will not, contravene or conflict
with any law, statute or regulation whatsoever to which Guarantor is subject or
constitute a default (or an event which with notice or lapse of time or both
would constitute a default) under, or result in the breach of, any indenture,
mortgage, deed of trust, charge, lien, or any contract, agreement or other
instrument to which Guarantor is a party or which may be applicable to
Guarantor.  This Guaranty is a legal and binding obligation of Guarantor and is
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to the enforcement of
creditors’ rights.

 

3.6                               Litigation.  There are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority or other
agency now pending or, to Guarantor’s knowledge, threatened against or affecting
Guarantor which actions, suits or proceedings may (a) result in any material
adverse change in the business, operations, condition (financial or otherwise),
properties or assets of Guarantor, (b) result in any material impairment of the
rights or ability of Guarantor to carry on its business substantially as now
conducted, (c) result in any material liability on the part of Guarantor,
(d) draw into question the validity of this Agreement or of any action taken or
to be taken in connection with the obligations of Guarantor contemplated herein,
and/or (e) materially impact the ability of Guarantor to perform under the terms
of this Guaranty.

 

3.7                               Survival.  All representations and warranties
made by Guarantor herein shall survive the execution hereof.

 

ARTICLE 4
SUBORDINATION OF CERTAIN INDEBTEDNESS

 

4.1                               Subordination of All Guarantor Claims.  As
used herein, the term “Guarantor Claims” shall mean all debts and liabilities of
Borrower to Guarantor, whether such debts and liabilities now exist or are
hereafter incurred or arise, or whether the obligations of Borrower thereon be
direct, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such debts or liabilities be evidenced by
note, contract, open account, or otherwise, and irrespective of the person or
persons in whose favor such debts or liabilities may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by Guarantor.  The Guarantor Claims shall include without
limitation all rights and claims of Guarantor against Borrower (arising as a
result of subrogation or otherwise) as a result of Guarantor’s payment of all or
a portion of the Guaranteed Obligations.  Upon the occurrence of an Event of
Default or the occurrence of an event which would, with the giving of notice or
the passage of time, or both, constitute an Event of Default, Guarantor shall
not receive or collect, directly or indirectly, from Borrower or any other party
any amount upon the Guarantor Claims.

 

4.2                               Claims in Bankruptcy.  In the event of
receivership, bankruptcy, reorganization, arrangement, debtor’s relief, or other
insolvency proceedings involving Guarantor as debtor, Lender shall have the
right to prove its claim in any such proceeding so as to establish its rights
hereunder and receive directly from the receiver, trustee or other court
custodian dividends and payments which would otherwise be payable upon Guarantor
Claims.  Guarantor hereby assigns such dividends and payments to Lender.  Should
Lender receive, for application against the

 

7

--------------------------------------------------------------------------------


 

Guaranteed Obligations, any such dividend or payment which is otherwise payable
to Guarantor, and which, as between Borrower and Guarantor, shall constitute a
credit against the Guarantor Claims, then upon payment to Lender in full of the
Guaranteed Obligations, Guarantor shall become subrogated to the rights of
Lender to the extent that such payments to Lender on the Guarantor Claims have
contributed toward the liquidation of the Guaranteed Obligations, and such
subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if Lender had not received dividends or
payments upon the Guarantor Claims.

 

4.3                               Payments Held in Trust.  In the event that,
notwithstanding anything to the contrary in this Guaranty, Guarantor should
receive any funds, payment, claim or distribution which is prohibited by this
Guaranty, Guarantor agrees to hold in trust for Lender an amount equal to the
amount of all funds, payments, claims or distributions so received, and agrees
that it shall have absolutely no dominion over the amount of such funds,
payments, claims or distributions so received except to pay them promptly to
Lender, and Guarantor covenants promptly to pay the same to Lender.

 

4.4                               Liens Subordinate.  Guarantor agrees that any
liens, security interests, judgment liens, charges or other encumbrances upon
Borrower’s assets securing payment of the Guarantor Claims shall be and remain
inferior and subordinate to any liens, security interests, judgment liens,
charges or other encumbrances upon Borrower’s assets securing payment of the
Guaranteed Obligations, regardless of whether such encumbrances in favor of
Guarantor or Lender presently exist or are hereafter created or attach.  Without
the prior written consent of Lender, Guarantor shall not (i) exercise or enforce
any creditor’s right it may have against Borrower, or (ii) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceedings
(judicial or otherwise, including without limitation the commencement of, or
joinder in, any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any liens, mortgage, deeds of trust, security
interests, collateral rights, judgments or other encumbrances on assets of
Borrower held by Guarantor.

 

ARTICLE 5
MISCELLANEOUS

 

5.1                               Waiver.  No failure to exercise, and no delay
in exercising, on the part of Lender, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right.  The
rights of Lender hereunder shall be in addition to all other rights provided by
law.  No modification or waiver of any provision of this Guaranty, nor consent
to departure therefrom, shall be effective unless in writing and no such consent
or waiver shall extend beyond the particular case and purpose involved.  No
notice or demand given in any case shall constitute a waiver of the right to
take other action in the same, similar or other instances without such notice or
demand.

 

5.2                               Notices. Any notice, demand, statement,
request or consent made hereunder shall be in writing and shall be deemed to be
received by the addressee on (a) the third day following the day such notice is
deposited with the United States Postal Service first class certified mail,
return receipt requested (b) expedited, prepaid delivery service, either
commercial or United

 

8

--------------------------------------------------------------------------------


 

States Postal Service, with proof of attempted delivery and by telecopier (with
answer back acknowledged), addressed to the address, as set forth below, of the
party to whom such notice is to be given, or to such other address as either
party shall in like manner designate in writing.  The addresses of the parties
hereto are as follows:

 

Guarantor:

Inland Real Estate Investment Corporation

 

2901 Butterfield Road

 

Oak Brook, Illinois 60523

 

Attention: Catherine Lynch

 

Facsimile No.: (630) 645-2082

 

 

 

Inland Real Estate Income Trust, Inc.

 

2901 Butterfield Road

 

Oak Brook, Illinois 60523

 

Attention: JoAnne McGuinness

 

Facsimile No.: (630) 368-2218

 

 

with a copy to:

The Inland Real Estate Group, Inc./Law Department

 

2901 Butterfield Road

 

Oak Brook, Illinois 60523

 

Attention: General Counsel

 

Facsimile No.: (630) 218-4900

 

 

Lender:

JPMorgan Chase Bank National Association

 

383 Madison Avenue

 

New York, New York 10179

 

Attention: Joseph E. Geoghan

 

Facsimile No.: (212) 834-6029

 

 

with a copy to:

JPMorgan Chase Bank, National Association

 

Four New York Plaza, 20th Floor

 

New York, NY 10004

 

Attention: Nancy Alto

 

Facsimile No.: (212) 623-4779

 

 

with an additional copy to:

 

 

 

 

Katten Muchin Rosenman LLP

 

550 South Tryon Street, Suite 2900

 

Charlotte, North Carolina 28202

 

Attention: Daniel S. Huffenus, Esq.

 

Facsimile No.: (704) 344-3056

 

5.3                               Governing Law.  THIS GUARANTY SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.  ANY LEGAL SUIT, ACTION
OR PROCEEDING AGAINST LENDER OR GUARANTOR

 

9

--------------------------------------------------------------------------------


 

ARISING OUT OF OR RELATING TO THIS GUARANTY MAY AT LENDER’S OPTION BE INSTITUTED
IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK,
PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
GUARANTOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON
VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
GUARANTOR AND HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT
IN ANY SUIT, ACTION OR PROCEEDING.  GUARANTOR DOES HEREBY DESIGNATE AND APPOINT:

 

The Corporation Trust Company

Corporation Trust Center

1209 Orange Street

Wilmington, Delaware 19801

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO GUARANTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON GUARANTOR IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.

 

5.4                               Invalid Provisions.  If any provision of this
Guaranty is held to be illegal, invalid, or unenforceable under present or
future laws effective during the term of this Guaranty, such provision shall be
fully severable and this Guaranty shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part of this
Guaranty, and the remaining provisions of this Guaranty shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Guaranty, unless such
continued effectiveness of this Guaranty, as modified, would be contrary to the
basic understandings and intentions of the parties as expressed herein.

 

5.5                               Amendments.  This Guaranty may be amended only
by an instrument in writing executed by the party or an authorized
representative of the party against whom such amendment is sought to be
enforced.

 

5.6                               Parties Bound; Assignment; Joint and Several. 
This Guaranty shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, assigns and legal representatives;
provided, however, that Guarantor may not, without the prior written consent of
Lender, assign any of its rights, powers, duties or obligations hereunder.  If
Guarantor consists of more than one person or party, the obligations and
liabilities of each such person or party shall be joint and several.

 

5.7                               Headings.  Section headings are for
convenience of reference only and shall in no way affect the interpretation of
this Guaranty.

 

10

--------------------------------------------------------------------------------


 

5.8                               Recitals.  The recital and introductory
paragraphs hereof are a part hereof, form a basis for this Guaranty and shall be
considered prima facie evidence of the facts and documents referred to therein.

 

5.9                               Counterparts.  To facilitate execution, this
Guaranty may be executed in as many counterparts as may be convenient or
required.  It shall not be necessary that the signature of, or on behalf of,
each party, or that the signature of all persons required to bind any party,
appear on each counterpart.  All counterparts shall collectively constitute a
single instrument.  It shall not be necessary in making proof of this Guaranty
to produce or account for more than a single counterpart containing the
respective signatures of, or on behalf of, each of the parties hereto. Any
signature page to any counterpart may be detached from such counterpart without
impairing the legal effect of the signatures thereon and thereafter attached to
another counterpart identical thereto except having attached to it additional
signature pages.

 

5.10                        Rights and Remedies.  If Guarantor becomes liable
for any indebtedness owing by Borrower to Lender, by endorsement or otherwise,
other than under this Guaranty, such liability shall not be in any manner
impaired or affected hereby and the rights of Lender hereunder shall be
cumulative of any and all other rights that Lender may ever have against
Guarantor.  The exercise by Lender of any right or remedy hereunder or under any
other instrument, or at law or in equity, shall not preclude the concurrent or
subsequent exercise of any other right or remedy.

 

5.11                        Other Defined Terms.  Any capitalized term utilized
herein shall have the meaning as specified in the Loan Agreement, unless such
term is otherwise specifically defined herein.

 

5.12                        Entirety.  THIS GUARANTY EMBODIES THE FINAL, ENTIRE
AGREEMENT OF GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE
GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF.  THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY
AGREEMENT.  THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.

 

5.13                        Waiver of Right To Trial By Jury.  GUARANTOR HEREBY
AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND
WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL
NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, THE LOAN
AGREEMENT, THE MORTGAGES, OR THE

 

11

--------------------------------------------------------------------------------


 

OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY GUARANTOR, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE.  LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.

 

5.14                        Cooperation.  Guarantor acknowledges that Lender and
its successors and assigns may (i) sell this Guaranty, the Note and other Loan
Documents to one or more investors as a whole loan, (ii) participate the Loan
secured by this Guaranty to one or more investors, (iii) deposit this Guaranty,
the Note and other Loan Documents with a trust, which trust may sell
certificates to investors evidencing an ownership interest in the trust assets,
or (iv) otherwise sell the Loan or interest therein to investors (the
transactions referred to in clauses (i) through (iv) are hereinafter each
referred to as “Secondary Market Transaction”).  Guarantor shall cooperate with
Lender in effecting any such Secondary Market Transaction and shall cooperate to
implement all customary and reasonable requirements imposed by any Rating Agency
or potential investor involved in any Secondary Market Transaction.  Guarantor
shall provide such information and documents relating to Guarantor as Lender may
reasonably request in connection with such Secondary Market Transaction.  In
addition, Guarantor shall make available to Lender all information concerning
its business and operations that Lender may reasonably request.  Lender shall be
permitted to share all such information with the investment banking firms (or
other potential investors), Rating Agencies, accounting firms, law firms and
other third-party advisory firms involved with the Loan and the Loan Documents
or the applicable Secondary Market Transaction.  It is understood that the
information provided by Guarantor to Lender may ultimately be incorporated into
the offering documents for the Secondary Market Transaction and thus various
investors may also see some or all of the information.  Lender and all of the
aforesaid third-party advisors and professional firms shall be entitled to rely
on the information supplied by, or on behalf of, Guarantor in the form as
provided by Guarantor.  Lender may publicize the existence of the Loan in
connection with its marketing for a Secondary Market Transaction or otherwise as
part of its business development.  All reasonable third party costs and expenses
incurred by Guarantor in connection with Guarantor complying with requests made
under this Section 5.14 shall be paid by Guarantor; provided, however, so long
as no Event of Default has occurred and is continuing, all such reasonable third
party costs and expenses incurred by Guarantor in connection with Guarantor’s
complying with requests made under this Section 5.14 shall be paid by Lender.

 

5.15                        Reinstatement in Certain Circumstances.  If at any
time any payment of the principal of or interest under the Note or any other
amount payable by Borrower under the Loan Documents is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of Borrower or otherwise, the Guarantor’s obligations hereunder with respect to
such payment shall be reinstated as though such payment has been due but not
made at such time.

 

5.16                        Release of IREIC.  Provided that no Event of Default
shall then exist, IREIC shall be deemed released as guarantor hereunder, as
indemnitor under the Environmental

 

12

--------------------------------------------------------------------------------


 

Indemnity and as Joinder Party under the Joinder Agreement upon IREIT delivering
to Lender copies of the Form 10-K and/or Form 10-Q filings of IREIT, which show
to Lender’s reasonable satisfaction that IREIT has maintained a Net Worth of not
less than $25,000,000.00 during the two (2) consecutive calendar quarters
immediately preceding such release (the “IREIC Release Event”).  Upon the
occurrence of the IREIC Release Event, IREIC shall be deemed released
automatically from all liability under this Guaranty, the Environmental
Indemnity and the Joinder Agreement and all references to “Guarantor” in this
Guaranty and the other Loan Documents shall be solely a reference to IREIT, and
IREIC shall have no further obligations hereunder or under the other Loan
Documents.  As used in this Section 5.16, “GAAP” shall mean generally accepted
accounting principles, consistently applied, and “Net Worth” shall mean, as of a
given date, (i) IREIT’s total assets as of such date less (ii) IREIT’s total
liabilities as of such date, determined in accordance with GAAP.

 

[NO FURTHER TEXT ON THIS PAGE]

 

13

--------------------------------------------------------------------------------


 

EXECUTED as of the day and year first above written.

 

 

GUARANTOR:

 

 

 

 

 

INLAND REAL ESTATE INVESTMENT CORPORATION, a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Catherine L. Lynch

 

 

Name: Catherine L. Lynch

 

 

Title: CFO

 

 

 

 

 

 

 

INLAND REAL ESTATE INCOME TRUST, INC., a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ David Z. Lichterman

 

 

Name: David Z. Lichterman

 

 

Title: Chief Accounting Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

BORROWER

 

1.                                      IREIT East Brewton DG, L.L.C., a
Delaware limited liability company

2.                                      IREIT Robertsdale DG, L.L.C., a Delaware
limited liability company

3.                                      IREIT Wetumpka DG, L.L.C., a Delaware
limited liability company

4.                                      IREIT Madisonville DG, L.L.C., a
Delaware limited liability company

5.                                      IREIT Newport DG, L.L.C., a Delaware
limited liability company

 

--------------------------------------------------------------------------------